Citation Nr: 0308652	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of shrapnel wound of the right hand to include scar 
of the dorsum and deformity of the third metacarpal.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 2000.  This matter was 
originally on appeal from December 1998 and February 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's service-connected residuals of shrapnel wound 
of the right hand to include scar of the dorsum and deformity 
of the third metacarpal are manifested by an asymptomatic 
scar that extends from the second metacarpal to the fourth 
metacarpal which causes minimal loss of strength in the 
veteran's grip and fingers and some weakness of the long 
finger and the adjacent fingers, but does not result in 
limitation of motion equivalent to ankylosis or restrict 
motion of any finger to within 2 inches of the transverse 
fold of the palm.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected residuals of shrapnel wound of the right hand to 
include scar of the dorsum and deformity of the third 
metacarpal have not been approximated for any portion of the 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 
7805 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's May 2000 Remand, the RO afforded the 
veteran a comprehension VA examination in September 2000.  As 
directed by the Board, the RO clarified the matter of 
establishment of service connection for the correct 
disability.  By rating decision dated in November 2002, the 
RO severed service connection for a scar of the palm of the 
right hand on the basis of a clearly and unmistakably 
erroneous description of the veteran's disability.  The 
veteran was provided with appropriate notice pursuant to 38 
C.F.R. § 3.105(d).  As the result, the veteran correctly 
remains only service-connected for residuals of shrapnel 
wound of the right hand to include scar of the dorsum and 
deformity of the third metacarpal.  The RO readjudicated the 
claim for a compensable rating for service-connected 
residuals of shrapnel wound of the right hand to include scar 
of the dorsum and deformity of the third metacarpal.  The RO 
denied the claim and issued a Supplemental Statement of the 
Case (SSOC) in August 2002.  By a letter dated in September 
2002, the RO provided the veteran with the opportunity to 
make any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing actions, the RO complied with the 
Remand instructions.   Stegall v. West, 11 Vet. App. 268 
(1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the Veterans Claim Assistance Act of 2000 (VCAA) have 
been substantially met.  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.   
Pursuant to the Board's authority to cure procedural defects 
under 38 C.F.R. § 19.9 (2002) without remanding to the RO, 
the Board provided the veteran with notice of the VCAA in 
correspondence dated in March 2003.  The Board detailed VA's 
duties under the VCAA as well as the division of 
responsibilities between VA and the veteran.  The Board also 
provided the veteran with notice of the amended schedule for 
rating skin disabilities.   The RO provided the veteran with 
a copy of the December 1998 and February 1999 rating 
decisions, February 1999 Statement of the Case, and August 
2002 Supplemental Statement of the Case, which together have 
adequately informed the veteran of the evidence needed to 
substantiate his claim.    

The RO and the Board have made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran was afforded another VA examination 
in September 2000 because the Board determined that the prior 
examination conducted in August 1998 was insufficient for a 
comprehensive evaluation of the service-connected disability.  
Lastly, the RO obtained the veteran's service medical 
records.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  In March 2003, the veteran indicated that he had 
no further evidence or argument to present.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to notify 
the veteran of the evidence necessary to substantiate the 
claim and of the responsibility of VA and the veteran for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

The veteran's service-connected residuals of shrapnel wound 
of the right hand to include scar of the dorsum and deformity 
of the third metacarpal are currently rated under 38 C.F.R. § 
4.118, Diagnostic Code 7805.  Under Diagnostic Code 7805, 
scars are rated on limitation of function of the part 
affected.  According to the September 2000 VA examination 
report, the scar is located on the dorsum part of the right 
hand and extends from the second metacarpal to the fourth 
metacarpal going across the third metacarpal and about 1/3 
distally from the proximal end of the metacarpals.  The Board 
notes that ankylosis and limitation of motion of multiple 
fingers or individual fingers are evaluated under Diagnostic 
Codes 5216-5227.   The September 2000 VA examiner noted that 
a previous x-ray revealed the presence of an old fracture of 
the third metacarpal of the right hand.  The September 2000 
VA examiner as well as the interpreters of August 1998 and 
August 2000 x-rays do not note immobility and consolidation 
of the metacarpophalangeal joint and/or proximal 
interphalangeal joint.  Thus, ankylosis of multiple fingers 
or individual fingers is not shown by the evidence.  In 
regard to limitation of motion, the September 2000 VA 
examiner noted that the physical examination revealed that 
the veteran was able to close his fist.  The veteran was able 
to bring all of the fingers to the palmar crease of the right 
hand and he was able to touch the tips of each finger with 
his thumb, as was also demonstrated at the August 1998 
examination.  Thus, the veteran is able to bring all of his 
fingers to the transverse fold of the palm.  Since the 
veteran can bring his fingers to less than one inch from the 
transverse fold, the veteran does not have a disabling level 
of limitation of motion.  Moreover, the September 2000 VA 
examiner noted that there was full range of motion in all 
fingers of the right hand.  Accordingly, the veteran's 
service-connected disability does not more closely 
approximate the criteria associated with a compensable rating 
under Diagnostic Codes 5216 through 5227.  

At the September 2000 VA examination, the veteran complained 
of a slight decrease in strength and ache, especially when 
the weather changed, in the right hand.  His right hand also 
ached with repetitive gripping, such as with use of a hammer 
for 10-30 minutes.  The veteran reported that he was 
currently employed as a police officer and had been since 
shortly after his discharge from service.  To maintain his 
qualifications as a police officer, twice a year he had to go 
to the firing range and use a pistol for two hours straight.  
He reported that by the end of that time, his hand was very 
sore and tired.  He maintained that it normally took 30 
minutes to an hour for the discomfort to subside, but 
sometimes it was so bad that he took aspirin or Tylenol right 
away.  On other occasions, when it was not so bad, if the 
pain had not subsided in 30 minutes to an hour, then he took 
aspirin or Tylenol.  Lastly, he complained that the right 
hand was weaker than the left hand.  

The September 2000 physical examination revealed that the 
veteran had good, but not full strength of gripping.  When he 
gripped a pen, it was possible to pull the pen out of his 
right hand, but not out of his left hand.  The examiner noted 
a grip strength of -5/5 or 4+/5.  On examination of strength 
of the fingers, "the fingers also on flexion, extension, 
abduction and adduction, the index, long and ring fingers of 
the right hand" were decreased compared to the left, with a 
+4 and -5 out of 5 where there was 5/5 on the left hand.  The 
veteran could not hold a pen tightly between the long finger 
and index finger or between the long finger and ring finger 
on the right hand, which he could do on the left hand.  The 
examiner provided diagnoses of scar on the dorsum of the 
right hand and deformity of the third metacarpal with 
depression of the knuckle which caused some weakness of the 
long finger and the adjacent fingers.  The examiner commented 
that there was no scar on the palm of the right hand.  The 
examiner further commented that the veteran had adequate 
strength to meet his job requirements of being able to hold 
and fire a gun for two hours steadily.  Similarly, the August 
1998 examination report noted that the veteran had good 
capacity for grasping, pushing, pulling, twisting, writing, 
and touching with his right hand.  It was further noted that 
the veteran demonstrated good strength and dexterity in the 
right hand and good capacity for grasping objects.  

All of the above findings, including the veteran's subjective 
complaints, show that while minimal loss of strength in the 
veteran's grip and fingers and some weakness of the long 
finger and the adjacent fingers are present, this does not 
result in limitation of motion equivalent to ankylosis or 
restrict motion of any finger to within 2 inches of the 
transverse fold of the palm.  Thus, even with consideration 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45, which 
address additional factors such as functional loss due to 
pain, weakness, excess fatigability, etc., the veteran is not 
entitled to a compensable rating under Diagnostic Codes 5216 
through 5227.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, the Board notes that 38 C.F.R. § 4.1 provides that 
percentage ratings represent average impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions in civil occupations.  At the 1998 VA 
examination, the veteran indicated that the pain in his hand 
was never an impediment in his work and that he had always 
been able to use his right hand in his work and in activities 
of daily living.  The veteran expressed this sentiment again 
in his Substantive Appeal, in which he indicated that his 
right hand had never been an impediment to his work.  He 
further asserted that he had never been in a work situation 
where demands included repetitive grasping, lifting, and 
twisting motion that interfered with his employment.  Thus, 
it appears from the veteran's statements, that other than 
twice a year for two hours, the veteran's right hand 
disability represents no significant impairment.  Even for 
those two hours twice a year, it appears that the veteran's 
right hand does not significantly interfere in his ability to 
maintain his qualifications as a police officer, a position 
he has reportedly held since shortly after his discharge from 
service in 1967.  The Board acknowledges the veteran's 
complaints that his right hand interferes in his ability to 
complete home repairs, etc., but there is no evidence that 
such interference warrants a compensable rating in the 
absence of evidence of interference in the veteran's ability 
to perform his employment duties.  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to a compensable rating 
under any of them.  Injuries to Muscle Group IX (intrinsic 
muscles of the hand) are evaluated under Diagnostic Code 
5309.  A note to Diagnostic Code 5309 provides that the hand 
is so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc. The muscle injury is rated on 
limitation of motion with a minimum of 10 percent.  As 
discussed earlier, no limitation of motion of the fingers was 
demonstrated on examination.  Accordingly, the veteran is not 
entitled to a compensable rating under Diagnostic Code 5309.  
The Board also notes that the veteran is not entitled to a 
compensable rating under Diagnostic Code 7803 (scars, 
superficial, poorly nourished, with repeated ulceration) and 
7804 (scars, superficial, tender and painful on objective 
demonstration).  According to the September 2000 VA 
examination report, the scar was very thin, four centimeters, 
and slightly paler than the adjacent skin.  It was not 
raised, depressed, adherent, or tender.   

The Board observes that the amended schedule for rating skin 
disabilities became effective August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118).  
The amendment, however, only applies prospectively.  There 
are no medical findings in the record that necessitate the 
Board's evaluation of the veteran's disability under the new 
criteria as no medical evidence has been added to the claims 
file since August 30, 2002.  The Board also notes that 
regulations pertinent to ankylosis and limitation of motion 
of digits of the hands were also amended and became effective 
August 26, 2002.  67 Fed. Reg. 48784 (July 26, 2002) (to be 
codified at 38 C.F.R. § 4.71).  Again, there are no 
additional medical findings in the record that necessitate 
the Board's evaluation of the veteran's disability under the 
new criteria. 

Accordingly, the Board finds that the veteran's service-
connected residuals of shrapnel wound of the right hand to 
include scar of the dorsum and deformity of the third 
metacarpal more closely approximate the criteria associated 
with a noncompensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The veteran's service-connected 
disability has not been shown to be manifested by greater 
than the criteria associated with a noncompensable rating 
during any portion of the appeal period.  Accordingly, a 
staged rating is not in order and a noncompensable rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Finally, the Board notes that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence 
does not show that the veteran's residuals of shrapnel wound 
of the right hand to include scar of the dorsum and deformity 
of the third metacarpal have markedly interfered with his 
employability beyond that interference contemplated by the 
assigned evaluation.  There is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  
As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).   


ORDER

A compensable rating for service-connected residuals of 
shrapnel wound of the right hand to include scar of the 
dorsum and deformity of the third metacarpal for any portion 
of the appeal is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

